EXHIBIT 10.4

EXECUTION VERSION

 

SECOND AMENDED AND RESTATED

SALE AND ASSIGNMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED SALE AND ASSIGNMENT AGREEMENT (this
“Agreement”) dated as of September 13, 2018 is between FORD MOTOR COMPANY, a
Delaware Corporation (“Seller”), and FORD MOTOR CREDIT COMPANY LLC, a Delaware
limited liability company (“Purchaser”).

 

Background

 

In connection with Vehicles ordered by any Dealer for purchase from Seller,
Dealer takes ownership of each Vehicle at the time such Vehicle is released by
Seller for shipment to Dealer, but is generally only obligated to pay Seller for
such Vehicle, by draft on the Dealer’s finance source or otherwise, on the day
that the Vehicle is delivered to Dealer.

 

Seller desires to sell to Purchaser, and Purchaser desires to purchase from
Seller, all of Seller’s rights to payments at the end of the related In-Transit
Period from Dealers relating to Vehicles ordered by any Dealer for purchase from
Seller, together with all Related Security.

 

Seller and Purchaser previously entered into a Sale and Assignment Agreement
dated as of November 13, 2000, as amended and restated as of June 1, 2001 (the
“Existing Agreement”), providing for the assignment from time to time of Dealer
Receivables and Related Security by Seller to Purchaser.

 

Seller and Purchaser wish to modify the terms of the Existing Agreement and
replace them in their entirety with the terms set forth in this Agreement.

 

Agreement

 

In consideration of the promises, covenants and undertakings set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Seller and Purchaser
agree as follows:

 

1.                                    Definitions.  For purposes of this
Agreement, the following terms will have the meanings assigned to them as set
forth below.

 

(a)                               “Benchmark Rate” means the benchmark interest
rate (i.e., the prime rate or secured overnight funding rate) used by Purchaser
to determine the per annum rate of interest for Dealers designated from time to
time by Purchaser pursuant to the Sales and Service Agreements, such benchmark
rate to be determined by Purchaser in the same manner as determined under the
Sales and Service Agreements.

 

(b)                              “Dealer(s)” means any franchised Ford Motor
Company motor vehicle dealer party to a Sales and Service Agreement with Seller.

 

(c)                               “Dealer Receivable” means, with respect to any
Vehicle, all of Seller’s right, title and interest in, to and under any Dealer
payment for a Vehicle under the Sales and

 

--------------------------------------------------------------------------------


 

Service Agreement as well as all related rights of the Seller in, to and under
the Sales and Service Agreement.

 

(d)                             “Draft” means the advance of funds by a Dealer’s
finance source on behalf of the Dealer for the purchase of a Vehicle.

 

(e)                               “Estimated Invoice Amount” means the estimated
amount payable by a Dealer to Seller for a Vehicle as set forth in a transmittal
from Seller to Purchaser and designated as an estimated invoice amount.  A
Vehicle may be assigned an Estimated Invoice Amount only if no Invoice Amount is
assigned to the Vehicle.

 

(f)                                “Invoice Amount” means the total amount
payable by a Dealer to Seller for a Vehicle as set forth on the Vehicle invoice
issued by Seller.

 

(g)                              “In-transit Period” means, with respect to any
Vehicle, the period from and including the day the Vehicle is released by Seller
for shipment to a Dealer to and including the day of delivery of the Vehicle to
such Dealer; provided, however, that if an Invoice Amount has not yet been
established for such Vehicle on the day of delivery, the In-transit Period with
respect to such Vehicle will continue to and including the day on which the
Invoice Amount is established, but in no event more than 30 days following the
day of delivery.

 

(h)                              “Related Security” has the meaning assigned to
such term in Section 2(a) of this Agreement.

 

(i)                                  “Sales and Service Agreement” means the
Sales and Service Agreement between Seller and a Dealer together with any
related Vehicle Terms of Sale Bulletins, as the same may be amended, modified or
supplemented from time to time.

 

(j)                                  “Unadjusted Purchase Price” means, with
respect to any Dealer Receivable purchased hereunder, unless otherwise agreed by
both Seller and Purchaser, an amount equal to 100% of the related Invoice Amount
or Estimated Invoice Amount, as applicable; provided, however, that such price
will be reduced as necessary to ensure that it will not be materially less
favorable to Purchaser than prices for comparable transactions of a generally
similar character at the time of the purchase taking into account the quality of
the assets being purchased and other pertinent factors; and provided, further,
that such price will be increased as necessary to ensure that it will not
represent less than reasonably equivalent value therefor.

 

(k)                              “Vehicle” means a new motor vehicle
manufactured by Seller and ordered by a Dealer from Seller.

 

2.                                    Sale of Dealer Receivables; Assignment of
Related Security to Purchaser.

 

(a)                               Sale and Assignment.  Against payment of the
Unadjusted Purchase Price in immediately available funds drawn to the order of
Seller, Seller hereby agrees to sell, transfer, assign, set over and otherwise
convey to Purchaser, without recourse (except as otherwise set forth herein),
all Dealer Receivables created from time to time together with (i) the security
interest Seller retains in each related Vehicle, along with the portions of any
documents

 

2

--------------------------------------------------------------------------------


 

necessary to enforce such security interest, including, but not limited to, all
applicable portions of the Sales and Service Agreement, and (ii) the security
interest in all proceeds from the sale or other disposition of the related
Vehicles (clauses (i) and (ii) together being referred to herein as the “Related
Security”).

 

(b)                              Monitor Delivery and Draw on Financing Source. 
Seller will monitor the delivery of Vehicles to Dealers in a manner consistent
with its customary standards and practices. Seller will promptly draw on the
Dealer’s financing source (or, if applicable, collect directly from the Dealer)
an amount equal to the Invoice Amount with respect to each Dealer Receivable
conveyed hereunder at the end of the related In-transit Period and promptly
remit such amounts to Purchaser in full satisfaction of the related Dealer
Receivable.

 

(c)                               Adjustment of Estimated Invoice Amounts.  If
an Invoice Amount is established for a Vehicle previously assigned an Estimated
Invoice Amount, the Unadjusted Purchase Price will be recomputed and Seller will
refund to Purchaser any resulting reduction in the Unadjusted Purchase Price, or
Purchaser will remit to Seller any resulting increase in the Unadjusted Purchase
Price, as the case may be, in either case on the day the Invoice Amount is
established.

 

(d)                             Perfection of Rights.  Seller will assist
Purchaser in the filing or renewal of financing statements as required to
perfect the sale and assignment to Purchaser of Seller’s right, title and
interest in the Dealer Receivables and Related Security under the applicable
state version of the Uniform Commercial Code, and Seller will take any other
actions required to ensure that Purchaser’s security interest is enforceable as
a first priority security interest.

 

(e)                               Computer Files.  Seller will indicate in its
computer files that the Dealer Receivables have been sold, and the Related
Security assigned, to Purchaser pursuant to this Agreement and will provide
Purchaser with access to its computer systems and files for purposes of this
Agreement and monitoring the Dealer Receivables and Related Security.

 

(f)                                True Sale.  Seller and Purchaser intend that
the transfers of Dealer Receivables and Related Security hereunder constitute
sales, conveying good title thereto free and clear of any liens and
encumbrances, from Seller to Purchaser and that such property not be part of
Seller’s estate or property of Seller in the event of any insolvency by Seller. 
If such conveyance is deemed to be, or to be made as security for, a loan, the
parties intend that Seller will be deemed to have granted and does hereby grant
to Purchaser a first priority perfected security interest in all of Seller’s
right, title and interest in and to the Dealer Receivables and Related Security
and the related documents, and that this Agreement will constitute a security
agreement under applicable law.

 

(g)                              Reassignment of Certain Related Security.  For
any Vehicle as to which the Dealer Receivable has been satisfied in full by the
related Dealer and for which Purchaser has not paid a Draft, Purchaser hereby
agrees to reassign to Seller any security interest Purchaser may have in such
Vehicle along with any documents or portions of documents assigned to Purchaser
under Section 2(a) above.

 

3

--------------------------------------------------------------------------------


 

3.                                    Payment of Adjustment Fee Amount to
Purchaser.  Seller will remit to Purchaser an adjustment fee amount in respect
of each Dealer Receivable purchased hereunder in immediately available funds
drawn to the order of Purchaser on the 15th day of each calendar month.  The
adjustment fee amount for any Dealer Receivable for any month will be calculated
by multiplying the applicable Unadjusted Purchase Price by a rate equal to the
Benchmark Rate plus a spread (which may be negative) as agreed by the parties
from time to time and further multiplied by a factor equal to the actual days
included in the related In-transit Period during the immediately preceeding
month divided by 360 days.

 

4.                                    Representations, Warranties and Covenants
of Seller.

 

(a)                               Relating to Seller.  Seller hereby represents
and warrants to Purchaser as of the date of each sale hereunder that:

 

(i)                                  Organization and Good Standing.  Seller is
a corporation duly organized and validly existing and in good standing under the
law of the State of Delaware and has, in all material respects, full corporate
power, authority and legal right to own its properties and conduct its business
as such properties are presently owned and such business is presently conducted,
and to execute, deliver and perform its obligations under this Agreement.

 

(ii)                              Due Qualification.  Seller is duly qualified
to do business and, where necessary, is in good standing as a foreign
corporation (or is exempt from such requirement) and has obtained all necessary
licenses and approvals in each jurisdiction in which the conduct of its business
requires such qualification except where the failure to so qualify or obtain
licenses or approvals would not have a material adverse effect on its ability to
perform its obligations hereunder.

 

(iii)                      Due Authorization.  The execution and delivery of
this Agreement and the consummation of the transactions provided for or
contemplated by this Agreement have been duly authorized by Seller by all
necessary corporate action on the part of Seller.

 

(iv)                          No Conflict.  The execution and delivery of this
Agreement, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof and thereof, will not conflict with,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a material default
under, any indenture, contract, agreement, mortgage, deed of trust, or other
instrument to which Seller is a party or by which it or its properties are
bound.

 

(v)                              No Violation.  The execution and delivery of
this Agreement, the performance of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof and thereof applicable to
Seller, will not conflict with or violate any material requirements of law
applicable to Seller.

 

(vi)                          No Proceedings.  There are no proceedings or, to
the best knowledge of Seller, investigations, pending or threatened against
Seller, before any

 

4

--------------------------------------------------------------------------------


 

governmental authority (A) asserting the invalidity of this Agreement,
(B) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement, (C) seeking any determination or ruling that, in the
reasonable judgment of Seller, would materially and adversely affect the
performance by Seller of its obligations under this Agreement, (D) seeking any
determination or ruling that would materially and adversely affect the validity
or enforceability of this Agreement or (E) seeking to affect adversely the
income tax attributes of any related securitization trust under the United
States Federal or any other applicable state, local or foreign jurisdiction’s
income, single business or franchise tax systems.

 

(vii)                      All Consents Required.  All appraisals,
authorizations, consents, orders, approvals or other actions of any person or of
any governmental body or official required in connection with the execution and
delivery of this Agreement, the performance of the transactions contemplated by
this Agreement, and the fulfillment of the terms hereof or thereof, have been
obtained.

 

(viii)                  Enforceability.  This Agreement constitutes a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

 

(ix)                          Valid Transfer.  This Agreement constitutes a
valid sale, transfer and assignment to Purchaser of all right, title and
interest of Seller in the Dealer Receivables and the Related Security and the
proceeds thereof.  Upon the filing of the financing statements with the
appropriate authorities in the manner described in Section 2(d) and, in the case
of the Dealer Receivables hereafter created and the proceeds thereof, upon the
creation thereof, Purchaser will have a first priority perfected ownership
interest in such property.  Except as otherwise provided in any contract or
agreement relating to a securitization transaction, neither Seller nor any
person claiming through or under Seller has any claim to or interest in the
assets sold hereunder.

 

(b)                              Relating to the Dealer Receivables and Related
Security.  Seller hereby represents and warrants to Purchaser as of the date of
each sale hereunder that:

 

(i)                                  Each Dealer Receivable and all Related
Security conveyed hereunder is conveyed to Purchaser free and clear of any lien.

 

(ii)                          With respect to each Dealer Receivable and all
Related Security conveyed hereunder, all consents, licenses, approvals or
authorizations of or registrations or declarations with any governmental
authority required to be obtained, effected or given by Seller in connection
with the conveyance of such Dealer Receivable or Related Security to Purchaser
have been duly obtained, effected or given and are in full force and effect.

 

5

--------------------------------------------------------------------------------


 

(iii)                          Each Dealer Receivable and all Related Security
conveyed hereunder was originated by Seller in compliance with all legal
requirements and otherwise in accordance with its customary standards and
practices applicable to comparable Vehicle sales generally to Dealers and Seller
will continue to observe and comply with all covenants made in this Agreement
and in the Sales and Service Agreement with respect thereto.

 

(iv)                          With respect to each Dealer Receivable and all
Related Security conveyed hereunder, a finance source has been established by
the related Dealer providing for an advance to such Dealer of an amount
sufficient to cover in full the Invoice Amount of the related Vehicle (after
giving effect to all prior advances on such finance source), which finance
source has not been revoked or rescinded, and instructions for drafting against
that finance source currently are in effect; provided, however, that the
foregoing will not apply with respect to any Dealer that has established
procedures acceptable to Seller providing for direct cash settlement by such
Dealer to cover in full the Invoice Amount of the related Vehicle.

 

(c)                               Survival; Notice of Breach.  The
representations and warranties set forth in this Section 4 will survive the
transfer and assignment of the Dealer Receivables and Related Security to
Purchaser.  Upon discovery by Seller or Purchaser of a breach of any of the
representations, warranties or covenants set forth in this Section 4 or
elsewhere in this Agreement, the party discovering such breach will give prompt
written notice to the other party.

 

(d)                             Remedies for Breach.  Within 60 days of its
discovery or its receipt of notice of any breach of representation, warranty or
covenant that materially and adversely affects the value of any Dealer
Receivable or Related Security, Seller will promptly cure such breach in all
material respects or, if such breach cannot be cured, Seller will repurchase
such Dealer Receivable and Related Security at a price equal to the Unadjusted
Purchase Price paid by Purchaser in connection with the purchase of such Dealer
Receivable.

 

5.                                    Indemnification.  Seller will defend,
indemnify, and hold harmless Purchaser from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from (i) any breach of any of Seller’s representations, warranties and covenants
contained in this Agreement and (ii) the negligence, willful misfeasance or bad
faith of Seller in the performance of its duties under this Agreement or by
reason of reckless disregard of Seller’s obligations and duties under this
Agreement, to the extent caused thereby; provided, however, that any
indemnification amounts owed pursuant to this Section 5 with respect to a Dealer
Receivable will give effect to and not be duplicative of any repurchase amounts
paid by Seller pursuant to Section 4(d) of this Agreement.  These indemnity
obligations will be in addition to any obligation that Seller may otherwise
have.

 

6.                                    Miscellaneous.

 

(a)                               This Agreement will be deemed to have been
made under, and will be governed by and construed according to the laws of the
State of Michigan, including matters of construction, validity and performance.

 

6

--------------------------------------------------------------------------------


 

(b)                              The terms and conditions of this Agreement may
not be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is asserted, and then such
modification, waiver or consent will be effective only in the specific instance
and for the specific purpose given.

 

(c)                               This Agreement may not be assigned by Seller
without the prior consent of Purchaser.  Purchaser may assign its rights,
remedies, powers and privileges under this Agreement to any of its affiliates
and to one or more trusts or other vehicles established in connection with
securitization transactions.

 

(d)                             Seller and Purchaser each agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party to more fully
effect the purposes of this Agreement.

 

(e)                               This Agreement will inure to the benefit of
and be binding upon the parties hereto and any other beneficiaries (including
noteholders or other investors in a securitization trust) and their respective
successors and permitted assigns.  Except as otherwise provided in this
Agreement, no other person will have any right or obligation hereunder.

 

 

FORD MOTOR COMPANY

 

FORD MOTOR CREDIT COMPANY LLC

 

 

 

 

 

 

By

/s/ David Webb

 

By

/s/ Dale Jones

 

 

Name: David Webb

 

 

Name: Dale Jones

 

Title: Assistant Treasurer

 

 

Title: Executive Vice President

 

7

--------------------------------------------------------------------------------